Citation Nr: 1726957	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-47 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for impingement of the left shoulder with arthritis of the acromioclavicular joint and subacromial decompression with acromioplasty and resection of the distal clavicle. 

2.  Entitlement to a rating higher than 10 percent for arthritis and residuals of a fracture of the thoracolumbar spine (T-1 vertebra).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned in January 2017.  Unfortunately, due to a malfunction in the audio equipment, a transcript could not be produced.  The Veteran indicated in May 2017 correspondence that he does not wish to testify at a new hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disabilities of the left shoulder and thoracic spine were last examined in March 2010, over seven years ago.  At the January 2017 hearing, the Veteran stated that his disabilities have worsened since then.  Accordingly, new VA examinations are warranted.  

The case is REMANDED for the following action:

1.  Add to the claims file any available VA treatment records dated since September 2008.  

2.  Request the Veteran to identify any private treatment records relating to his left shoulder and thoracic spine disabilities.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

3.  Then, arrange for VA examinations of the Veteran's left shoulder and thoracolumbar spine.  

4.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

